EXHIBIT 10.2

 

--------------------------------------------------------------------------------

 

HELMERICH & PAYNE, INC.

 

2010 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AWARD AGREEMENT

 

Participant

Name:                                                                

 

Date of Grant:                                                  

 

 

 

 

 

 

Vesting Schedule

Shares Subject to

Restricted Stock Award:                                 

 

Vesting Dates

Percent of

Award Vested

Expiration Date:                                       

                                

      %

 

 

                                

      %

 

                                

      %

 

                                

      %

 

                                

      %

 

--------------------------------------------------------------------------------


 

Restricted Stock Award Agreement

Under the Helmerich & Payne, Inc.

2010 Long-Term Incentive Plan

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), is made as of the
grant date set forth on the cover page of this Award Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company, a Subsidiary
of the Company, or an Affiliated Entity; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to receive shares of the Common Stock of the Company,
as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2010 Long-Term
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.              Grant of Restricted Stock Award.  The Company hereby
grants to the Participant an award (the “Restricted Stock Award”) of
                           (        ) shares of its Common Stock, par value $.10
(the “Stock”) set forth on the Cover Page, under and subject to the terms and
conditions of this Award Agreement and the Plan which is incorporated herein by
reference and made a part hereof for all purposes.

 

Section 2.              Stock Held by Company.  The Restricted Stock Award shall
be evidenced via a book entry registration or the issuance of a stock
certificate or certificates as determined by the Company.  As a condition
precedent to the book entry registration or the issuing of a certificate
representing these shares of the Award, the Participant must deliver to the
Company a duly executed irrevocable stock power (in blank) covering such shares
represented by the certificate in the form of Exhibit A attached hereto.  All
shares of the Award held by the Company pursuant to this Award Agreement shall
constitute issued and outstanding shares of Common Stock of the Company for all
corporate purposes, and the Participant shall be entitled to vote such shares
and shall receive all cash dividends thereon provided that the right to vote or
receive such dividends shall terminate with respect to shares which have been
forfeited as provided under this Award Agreement.  While such shares are held by
the Company and until such shares have vested on the applicable date set forth
on the Cover Page (the “Vesting Date”), the Participant for whose benefit such
shares are held shall not have the right to encumber or otherwise change, sell,
assign, transfer, pledge or otherwise dispose of such unvested shares of

 

--------------------------------------------------------------------------------


 

Stock or any interest therein, and such unvested shares of Stock shall not be
subject to attachment or any other legal or equitable process brought by or on
behalf of any creditor of such Participant; and any such attempt to attach or
receive shares in violation of this Award Agreement shall be null and void.  If
such shares shall vest on the applicable Vesting Date in accordance with this
Award Agreement, the Company shall deliver the shares via book entry
registration or in the form of a certificate representing such vested shares.

 

Section 3.              Timing of Restricted Stock Award.  The Participant shall
be eligible to receive the Award pursuant to the vesting schedule set forth on
the Cover Page (the “Vesting Schedule”), subject to the applicable provisions of
the Plan and this Award Agreement having been satisfied.  Upon satisfaction of
the vesting conditions, the Participant may receive on or after the applicable
vesting date specified on the Cover Page (the “Vesting Date”), the number of
shares of Stock determined by multiplying the aggregate number of shares of
Stock subject to the Award set forth on the Cover Page by the designated
percentage set forth on the Cover Page.

 

Section 4.              Term of Restricted Stock Award.  Subject to earlier
termination as herein provided, the Restricted Stock Award shall expire at the
close of business on the expiration date set forth on the Cover Page and may not
become vested after such expiration date.  Unless vesting is accelerated or
extended pursuant to the terms of Section 7, unvested shares of Stock subject to
the Award shall be forfeited upon Participant’s termination of employment.

 

Section 5.              Nontransferability of Restricted Stock Award.  Except as
otherwise herein provided, the Restricted Stock Award shall not be transferable
by the Participant otherwise than by will or the laws of descent and
distribution.  More particularly (but without limiting the generality of the
foregoing), unvested shares of Stock held by the Company may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law and shall not be subject to
execution, attachment, or similar process.  Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Stock Award
contrary to the provisions hereof shall be null and void and without effect. 
All shares of Stock which are distributed to the Participant as provided under
this Award Agreement may not be subsequently transferred except as provided
herein.

 

Section 6.              Employment.  Nothing in the Plan or in this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company, its parent or any Subsidiary or an Affiliated Entity or
interfere in any way with the right of the Company, its parent or any Subsidiary
or an Affiliated Entity to terminate the Participant’s employment at any time.

 

Section 7.              Vesting of Restricted Stock Awards.  In the event of the
Participant’s death after the date Participant becomes Retirement Eligible, any
and all unvested shares of Stock under this Award Agreement shall become
automatically fully vested.  In the event the Participant voluntarily terminates
employment or terminates employment due to Disability following the date he
becomes Retirement Eligible, subject to the provisions of Section 9, the
Participant shall be eligible to continue to vest in accordance with the Vesting
Schedule provided that (i) the Participant is continuously employed as a
full-time employee through the one-year anniversary of the Date of Grant,
(ii) the Participant complies with the requirements set forth in Section 8 below
at all times during the remainder of the Vesting Schedule and (iii) the

 

2

--------------------------------------------------------------------------------


 

Participant executes and delivers to the Company a compliance certificate in the
form attached hereto as Exhibit B indicating the Participant’s full compliance
with Section 8 on or before November 1 of each year during the remainder of the
Vesting Schedule.  For purposes of this Award Agreement, “Retirement Eligible”
shall mean the date the Participant both (i) attains age 55 and (ii) has 15 or
more continuous years of service as a full-time employee of the Company, a
Subsidiary or an Affiliated Entity.  The Committee, in its sole discretion, may
elect to accelerate the vesting for all or any part of the shares subject to the
Restricted Stock Award for which the applicable Vesting Date(s) has not yet
occurred on the date of the Participant’s termination of employment if such
termination occurs by reason of death, termination of employment due to a
Disability, or Retirement.

 

Section 8.              Nonsolicitation.  In the event the Participant is
eligible for continued vesting pursuant to Section 7, such continued vesting
shall be subject to and contingent upon Participant’s agreement not to solicit
the Company’s customers or employees under the terms of this Section 8.  During
the period of continued vesting, Participant shall not solicit the established
customers of the Company wherever located (or if this geographic area shall be
unenforceable by law, then in such geographic area as shall be enforceable) for
the sale of any product or service competitive with any product or service
offered for sale by the Company at the time of the termination of Participant’s
employment.  For purposes of this Award Agreement, “solicit” shall mean to
contact an established customer directly, whether by announcement, e-mail, note,
letter or other direct mail, telephone call, personal visit, business meeting,
or any other method, which contact either is designed to or has the effect of
inducing, promoting or advancing a prohibited sale by Participant or on
Participant’s behalf to that customer.  An “established customer” means any
entity that Participant knows or should know who is purchasing or has a written
or unwritten agreement to purchase one or more products and/or services from the
Company at the time of termination of Participant’s employment or any entity
with whom the Company had, at the time of the termination of Participant’s
employment, exchanged confidential information in anticipation of negotiating
for the sale of products and/or services in the foreseeable future.  “Offered
for sale” includes products/services which Participant knows or should know have
been ordered or have otherwise been prepared by the Company for imminent
offering.  Further, during the continued vesting period, Participant shall not,
directly or indirectly, solicit for employment or employ any of the Company’s
current or former employees on behalf of any other employer.  In the event the
Committee determines in its sole judgment that Participant has solicited
customers or employees of the Company in contravention of this Section 8, any
unvested shares of Stock shall be forfeited.

 

Section 9.              Suspension or Termination of Awards.  Notwithstanding
anything in the Plan or this Award Agreement to the contrary, if at any time
(including after notice of exercise has been delivered) the Committee reasonably
believes that the Participant has committed an act of misconduct as described in
this paragraph, the Committee may suspend the Participant’s right to exercise or
receive any Award pending a determination of whether an act of misconduct has
been committed.  If the Committee determines the Participant has committed an
illegal act, fraud, embezzlement or deliberate disregard of Company rules or
policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (a) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (b) if such conduct or activity occurs during a
Company fiscal year in

 

3

--------------------------------------------------------------------------------


 

which there was also an exercise or receipt of an Award, require the Participant
to repay to the Company any gain realized or value received upon the exercise or
receipt of such Award (with such gain or value received valued as of the date of
exercise or receipt).  Cancellation and repayment obligations will be effective
as of the date specified by the Committee.  Any repayment obligation may be
satisfied in stock or cash or a combination thereof (based upon the Fair Market
Value of Common Stock on the day of payment), and the Committee may provide for
an offset to any future payments owed by the Company or any affiliate to the
Participant if necessary to satisfy the repayment obligation.  The determination
regarding cancellation of an Award or a repayment obligation shall be within the
sole discretion of the Committee and shall be binding upon the Participant and
the Company.

 

Section 10.            Change of Control.  Any and all shares under this
Restricted Stock Award shall become automatically fully vested upon the
occurrence of a Change of Control Event with such acceleration to occur without
the requirement of any further act by either the Company or the Participant.

 

Section 11.            Securities Law Restrictions.  The Restricted Stock Award
shall be vested and Stock issued only upon compliance with the Securities Act of
1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant, at the time of exercise and as a condition imposed
by the Company, shall represent, warrant and agree that the shares of Stock
subject to the Restricted Stock Award are being acquired for investment and not
with any present intention to resell the same and without a view to
distribution, and the Participant shall, upon the request of the Company,
execute and deliver to the Company an agreement to such effect.  The Participant
acknowledges that any stock certificate representing Stock acquired under such
circumstances will be issued with a restricted securities legend.

 

Section 12.            Withholding of Taxes.  The Company may make such
provision as it may deem appropriate for the withholding of any applicable
federal, state, or local taxes that it determines it may be obligated to
withhold or pay in connection with the Restricted Stock Award.  A Participant
must pay the amount of taxes the Company is required to remit on the
Participant’s behalf with respect to the Restricted Stock Award (i) in cash or
by check, (ii) by the Participant surrendering, or the Company retaining from
the shares of Stock to be issued to the Participant, that number of shares of
Stock having a Fair Market Value on the applicable date equal to the amount of
such required withholding, or (iii) by a combination of the foregoing.

 

Section 13.            Legends.  The shares of Stock which are the subject of
the Award shall be subject to the following legend:

 

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AWARD
AGREEMENT FOR HELMERICH & PAYNE, INC. 2010 LONG-TERM INCENTIVE PLAN DATED THE
7th DAY OF DECEMBER, 2010.  ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK
EVIDENCED BY THIS CERTIFICATE IN

 

4

--------------------------------------------------------------------------------


 

VIOLATION OF SUCH AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT.  A COPY
OF THE AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF HELMERICH & PAYNE, INC.”

 

Section 14.            Notices.  All notices or other communications relating to
the Plan and this Award Agreement as it relates to the Participant shall be in
writing and shall be delivered personally or mailed (U.S. Mail) by the Company
to the Participant at the then current address as maintained by the Company or
such other address as the Participant may advise the Company in writing.

 

Section 15.            Conflicts.  In the event of any conflicts between this
Agreement and the Plan, the latter shall control.  In the event any provision
hereof conflicts with applicable law, that provision shall be severed, and the
remaining provisions shall remain enforceable.

 

Section 16.            No Part of Other Plans.  The benefits provided under this
Agreement or the Plan shall not be deemed to be a part of or considered in the
calculation of any other benefit provided by the Company, a Subsidiary or an
Affiliated Entity to the Participant.

 

Section 17.            Participant and Award Subject to Plan.  As specific
consideration to the Company for the Award, the Participant agrees to be bound
by the terms of the Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Award
Agreement as of the day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                             , an individual, hereby
irrevocably assigns and conveys to                                         ,
                                                                  
(              ) shares of the Common Capital Stock of Helmerich & Payne, Inc.,
a Delaware corporation, $.10 par value.

 

DATED:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Award Agreement (the “Agreement”) dated as of
                              , 20     between Helmerich & Payne, Inc. and me
and have been in full compliance with such covenants at all times during the
twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------